DETAILED ACTION
1.	Claims 1-15, as originally filed on 02/14/2019, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) filed 09/02/2019 and 07/30/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but some of the information referred to therein has not been considered (the struck-through documents). 
The IDS submitted 02/14/2019, 04/29/2020, 06/25/2020, 12/17/2020 have been considered by the examiner. Initialed copies are attached.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/074,284 (reference application; hereinafter App. ‘284). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a dispersion comprising cesium tungsten oxide nanoparticles (see instant claim 1; App. ‘284 claims 4 & 6), a zwitterionic stabilizer and a balance of water (see instant claim 1; App. ‘284 claim 1); the same zwitterionic stabilizer compounds (see instant claims 3-5; App. ‘284 claims 10 & 12); and a jettable composition including those dispersion components (see instant claims 6-12; App. ‘284 claims 13-15).
A difference between the two cases is that App. ‘284 recites a formula (1) MmM’On as defined in claim 1 for the metal oxide nanoparticles, whereas the instant application does not require a formula. However, arriving at a formula for cesium tungsten oxide nanoparticles is well within ordinary skill in the art and does not require undue experimentation. Thus, the two applications are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 2005/0271566 A1), in view of Feldkamp (US 2005/0126434 A1).
	As to independent claim 1, Yadav teaches a dispersion comprising: cesium tungsten oxide nanoparticles and a balance of water (see para. 0031: water-based dispersion, e.g. inks, with additives; para. 0063: nanoscale powders incorporated into inks; para. 0067-0068: superior performing pigments with nanoparticles, e.g. tungsten bronzes; para. 0101: tungsten bronze nanoparticles can be represented by the generic formula M1-xWO3 where M is Cs, i.e. cesium tungsten oxide).
	Yadav fails to explicitly disclose that the dispersion comprises a zwitterionic stabilizer, as required by claim 1. 
However, Feldkamp, in analogous art of ink compositions for ink-jet printing (see para. 0036-0037), teaches an organic zwitterion additive such as an amino acid that serves to stabilize the composition and prevent the dye/pigment contained within the composition from coalescing (see para. 0016-0017, 0031, 0033).
Therefore, in view of the teaching of Feldkamp, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dispersion taught by Yadav by incorporating a zwitterionic stabilizer taught by Feldkamp to arrive at the claimed invention because Yadav suggests that “dispersion” encompasses inks with additives (see Yadav para. 0031). Feldkamp clearly teaches that zwitterion additives are known to stabilize ink compositions. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed zwitterion stabilizers for the claimed dispersion with a reasonable expectation of success for stabilizing the composition and prevent the dye/pigment contained therein from coalescing (see Feldkamp para. 0031; Yadav para. 0067: one of the outstanding process challenges for manufacturing inorganic pigments is the ability to ensure homogeneous lattice level mixing of elements in a complex multi-metal formulation), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
	As to claim 2, Yadav and Feldkamp teach the dispersion as defined in claim 1, but fail to explicitly disclose that a weight ratio of the cesium tungsten oxide nanoparticles to the zwitterionic stabilizer ranges from 1:10 to 10:1. 
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the weight ratio of cesium tungsten oxide nanoparticles to zwitterionic stabilizer in the dispersion based on routine experimentation and the disclosures of the prior art (see Feldkamp para. 0035: the amount the zwitterion additive is added to the dye composition depends upon the particular dye formulation and the desired results).  Burden is shifted to the Applicant to provide evidence that the claimed 
	As to claim 3-5, Yadav and Feldkamp teach the dispersion as defined in claim 1, wherein the zwitterionic stabilizer is selected from the group consisting of a C2 to C8 betaine, a C2 to C8 aminocarboxylic acid, taurine and combinations thereof (see Feldkamp para. 0033: particular examples of amino acid additives include taurine, beta-alanine, betaine); in claim 3, wherein the zwitterionic stabilizer is the C2 to C8 betaine (see Feldkamp para. 0033); in claim 3, wherein the zwitterionic stabilizer is the C2 to C8 aminocarboxylic acid selected from the group consisting of beta-alanine, gamma-aminobutyric acid, glycine and combinations thereof (see Feldkamp para. 0033).
Regarding the amounts of zwitterionic stabilizers recited in claims 4-5, one of ordinary skill in the art could discover the optimum or workable ranges for the amount (wt%) of C2 to C8 betaine and C2 to C8 aminocarboxylic acid in the dispersion based on routine experimentation and the disclosures of the prior art (for example, see Feldkamp para. 0035: the amount the zwitterion additive is added to the dye composition depends upon the particular dye formulation and the desired results).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
	As to independent claim 6, Yadav teaches a jettable composition (see para. 0051: ink-jet printing) comprising: cesium tungsten oxide nanoparticles and a balance of water (see para. 0031: water-based dispersion, e.g. inks, with additives; para. 0063: nanoscale powders incorporated into inks; para. 0067-0068: superior performing M1-xWO3 where M is Cs, i.e. cesium tungsten oxide).
	Yadav fails to explicitly disclose that the jettable composition also comprises a zwitterionic stabilizer and a surfactant, as required by claim 6. 
However, Feldkamp, in analogous art of ink compositions for ink-jet printing (see para. 0036-0037), teaches an organic zwitterion additive such as an amino acid that serves to stabilize the composition and prevent the dye/pigment contained within the composition from coalescing (see para. 0016-0017, 0031, 0033). Feldkamp also teaches incorporating surfactants in the dye/pigment compositions with the remainder of the ink comprising water (see para. 0021, 0024-0030).
	Therefore, in view of the teaching of Feldkamp, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the jettable composition taught by Yadav by incorporating a zwitterionic stabilizer and surfactant as taught by Feldkamp to arrive at the claimed invention because Yadav suggests that “dispersion” encompasses water-based inks with additives and applying those inks by ink-jet printing (see Yadav para. 0031 & 0051). Feldkamp clearly teaches that zwitterion additives are known to stabilize ink compositions and surfactants are other known additives for aqueous-based ink compositions (see Feldkamp para. 0021, 0030-0031). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed zwitterion stabilizers and surfactants for the claimed jettable composition with a reasonable expectation of success for stabilizing the composition and prevent the dye/pigment contained therein 
	As to claim 7, Yadav and Feldkamp teach the jettable composition as defined in claim 6, but fail to explicitly disclose that a weight ratio of the cesium tungsten oxide nanoparticles to the zwitterionic stabilizer ranges from 1:10 to 10:1. 
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the weight ratio of cesium tungsten oxide nanoparticles to zwitterionic stabilizer in the composition based on routine experimentation and the disclosures of the prior art (see Feldkamp para. 0035: the amount the zwitterion additive is added to the dye composition depends upon the particular dye formulation and the desired results).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
	As to claim 8-10, Yadav and Feldkamp teach the jettable composition as defined in claim 6, wherein the zwitterionic stabilizer is selected from the group consisting of a C2 to C8 betaine, a C2 to C8 aminocarboxylic acid, taurine and combinations thereof (see Feldkamp para. 0033: particular examples of amino acid additives that may be used in the present invention include taurine, beta-alanine and betaine); in claim 8, wherein the zwitterionic stabilizer is the C2 to C8 betaine (see Feldkamp para. 0033); in 
Regarding the amounts of zwitterionic stabilizers recited in claims 9-10, one of ordinary skill in the art could discover the optimum or workable ranges for the amount (wt%) of C2 to C8 betaine and C2 to C8 aminocarboxylic acid in the jettable composition based on routine experimentation and the disclosures of the prior art (for example, see Feldkamp para. 0035: the amount the zwitterion additive is added to the dye composition depends upon the particular dye formulation and the desired results).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 11, Yadav and Feldkamp teach the jettable composition as defined in claim 6, wherein the surfactant is present in an amount ranging from about 0.1 wt% to about 4 wt% and further includes a co-solvent present in an amount ranging from about 2 wt% to about 80 wt% (see Feldkamp para. 0030). Yadav and Feldkamp fail to explicitly disclose the amount of cesium tungsten oxide nanoparticles and zwitterionic stabilizer recited in claim 11. However, one of ordinary skill in the art could discover the optimum or workable ranges for the amount (wt%) of cesium tungsten oxide nanoparticles and zwitterionic stabilizer in the jettable composition based on routine experimentation and the disclosures of the prior art (for example, see Feldkamp para. 0035: the amount the zwitterion additive is added to the dye composition depends upon the particular dye formulation and the desired results).  Burden is shifted to the 
As to claim 12, Yadav and Feldkamp teach the jettable composition as defined in claim 6, further comprising an additive selected from the group recited in claim 12 (see Yadav para. 0031; Feldkamp para. 0017-0030).
As to claim 13, Yadav and Feldkamp teach the jettable composition as defined in claim 6, further comprising a colorant present in an amount ranging from about 1 wt% to about 10 wt% based on a total wt% of the jettable composition (see Feldkamp para. 0016-0020: aqueous dyes as colorants and para. 0030: ink composition can contain the dye an amount up to about 15% by weight, such as 0.2 to 10% by weight).
As to independent claim 14, Yadav teaches a method comprising incorporating an additive in the jettable composition (see para. 0051: ink-jet printing; para. 0063-0064: nanoscale powders can be incorporated into inks by any method, for example mixing the nanoscale tungsten powders with an ink), including: cesium tungsten oxide nanoparticles and a balance of water (see para. 0031: water-based dispersion, e.g. inks, with additives; para. 0063: nanoscale powders incorporated into inks; para. 0067-0068: superior performing pigments with nanoparticles comprising tungsten, e.g. tungsten bronzes; para. 0101: tungsten bronze nanoparticles can be represented by the generic formula M1-xWO3 where M is Cs, i.e. cesium tungsten oxide).
	Yadav fails to explicitly disclose that the additive incorporated into the jettable composition is a zwitterionic stabilizer and that the composition further includes a surfactant and a co-solvent, as required by claim 14. 
Feldkamp, in analogous art of ink compositions for ink-jet printing (see para. 0036-0037), teaches an organic zwitterion additive such as an amino acid that serves to stabilize the composition (feature recited in the preamble of instant claim 14) and prevent the dye/pigment contained within the composition from coalescing (see para. 0016-0017, 0031, 0033). Feldkamp also teaches incorporating surfactants and co-solvents in the dye/pigment compositions with the remainder of the ink comprising water (see para. 0021-0030).
	Therefore, in view of the teaching of Feldkamp, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Yadav by incorporating a zwitterionic stabilize, surfactant and co-solvent as taught by Feldkamp to arrive at the claimed invention because Yadav suggests that “dispersion” encompasses water-based inks with additives and applying those inks by ink-jet printing (see Yadav para. 0031 & 0051). Feldkamp clearly teaches that zwitterion additives are known to stabilize ink compositions and surfactants/co-solvents are other known additives for aqueous-based ink compositions (see Feldkamp para. 0021-0031). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed zwitterion stabilizers, surfactants and co-solvents for the claimed jettable composition with a reasonable expectation of success for stabilizing the composition and prevent the dye/pigment contained therein from coalescing (see Feldkamp para. 0031; Yadav para. 0067: one of the outstanding process challenges for manufacturing inorganic pigments is the ability to ensure homogeneous lattice level mixing of elements in a complex multi-metal formulation) and applying the dye composition by ink-jet printing for any suitable application (see Feldkamp para. 0036-
As to claim 15, Yadav and Feldkamp teach the method as defined in claim 14, further comprising: incorporating the zwitterionic stabilizer into an aqueous dispersion containing the cesium tungsten oxide nanoparticles, thereby forming a stabilized dispersion; and combining the surfactant, the co-solvent and the balance of water with the stabilized dispersion (see Yadav para. 0063-0069, 0101: Cs1-xWO3 (cesium tungsten oxide) as one example of a tungsten bronze; see Feldkamp para. 0021, 0030-0031, 0008-0012).


Examiner’s Note
7.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew at 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                             October 23, 2021